DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2006/0146117) in view of Endo (US 2016/0238964).
Regarding claim 1, Kobayashi teaches an image forming apparatus 80 including a rotating photosensitive drum 41 (Fig. 13 [0130]), the image forming apparatus comprising: 
an exposure head 101 (Figs. 1, 2, & 13) including light-emitting rows (extending in the X direction, referred to as “columns” 3A/3B in the text; Fig. 3) each of which includes light-emitting portions 3 configured to emit light for exposing the photosensitive drum ([0053]), the light-emitting portions being arranged along a rotational axis direction (X direction in Fig. 3) of the photosensitive drum ([0066]), the light-emitting rows being arranged in a direction (Y direction in Fig. 3) crossing the rotational axis direction ([0053]), the exposure head being configured to multiply expose regions each of which corresponds to one pixel on the photosensitive drum with light-emitting portions included in a plurality of rows out of the light-emitting rows (Fig. 8 [0066, 0104]); and 
a control unit configured to control the light-emitting portions such that each region of the regions is multiply exposed by light-emitting portions included in a plurality of rows out of the light-emitting rows ([0052, 0104]). 
Kobayashi fails to teach the image forming apparatus being capable of performing a first mode in which the photosensitive drum is rotated at a first rotating speed and a second mode in which the photosensitive drum is rotated at a second rotating speed lower than the first rotating speed, and the control unit configured to control the light-emitting portions such that the number of a plurality of rows of light-emitting portions that emit light for multiply exposing the each region in the first mode is greater than that in the second mode.
Endo teaches configuring an image forming apparatus such that it is capable of performing a first mode (“second mode”/high-speed printing mode) in which a photosensitive drum 150 is rotated at a first rotating speed (printing speed) and a second mode (“first mode”/high quality mode) in which the photosensitive drum is rotated at a second rotating speed (printing speed) lower than the first rotating speed ([0030, 0039]).  Further, a control unit 140 is configured to control groups of light-emitting portions LD1_1/LD1_2/LD2_1/LD2_2 (Figs. 3-4 [0052-0057]) such that the number of a plurality of rows/groups of light-emitting portions that emit light for exposing in the first mode is greater than that in the second mode (in the 3rd embodiment, groups Gr_1 and Gr_2 emit light during the high-speed printing mode, while only group Gr_1 emits light during the high quality mode; [0052, 0030, 0039, 0043-0044]).
Utilizing the teachings of Endo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kobayashi to configure the image forming apparatus such that it was capable of performing a first mode in which the photosensitive drum is rotated at a first rotating speed and a second mode in which the photosensitive drum is rotated at a second rotating speed lower than the first rotating speed, and to configure the control unit to control the light-emitting portions such that the number of a plurality of rows of light-emitting portions that emit light for multiply exposing the each region in the first mode is greater than that in the second mode.  One would have been motivated to make this modification in order to provide a user with a choice of high quality printing or high speed printing, while enabling the apparatus to effectively expose areas of the photosensitive drum with greater intensity during the first/high-speed mode as compared to the second mode.
Regarding claim 2, modified Kobayashi teaches the wherein the control unit controls the light-emitting portions such that a total light amount of the light-emitting portions that emit light when multiply exposing the each region in the first mode is greater than that in the second mode.  (The luminance within each pixel in each organic EL element 3 is set to be constant; Kobayashi [0068].  Further, lights LD1 and LD2 emit approximately the same amounts of light; Endo [0040].  Therefore, a total light amount of the light-emitting portions that emit light when multiply exposing the each region in the first mode will be greater than that in the second mode.)
Regarding claim 7, modified Kobayashi teaches the image forming apparatus according to claim 1, wherein the light-emitting portions comprises (see Kobayashi): a first electrode layer 50 including electrodes arranged on a substrate in a two-dimensional array in the rotational axis direction and the direction crossing the rotational axis direction, the electrodes being separated; a light-emitting layer 60 stacked on the first electrode layer, the light-emitting layer emitting light when a voltage is applied thereto; and -41-10196012US01a second electrode layer 23 arranged on an opposite side of the light-emitting layer to a side on which the first electrode layer is provided, the second electrode layer being transmissible with light (i.e., transparent; [0081-0085]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2006/0146117) in view of Endo (US 2016/0238964), as applied to claim 1 above, and further in view of Itabashi et al. (US 2017/0261905, hereinafter “Itabashi”).
Regarding claim 5, modified Kobayashi teaches the image forming apparatus according to claim 1, further comprising: a developing unit 44 configured to develop with toner an electrostatic latent image formed on the photosensitive drum 42 by the light-emitting portions (Kobayashi Fig. 13 [0135]); a transfer unit 45/90-92/66 configured to transfer a toner image formed on the photosensitive drum to a sheet (Kobayashi Fig. 13 [0138]); and a fixing unit 61 configured to fix the toner image to the sheet (Kobayashi Fig. 13 [0138]).
Kobayashi fails to teach wherein the control unit controls a conveying speed of a sheet passing through the fixing unit based on information about a basis weight of the sheet on which an image is formed such that when the conveying speed is a first conveying speed, a rotational speed of the photosensitive drum is the first rotational speed and when the conveying speed is a second conveying speed lower than the first conveying speed, a rotational speed of the photosensitive drum is the second rotational speed.
Itabashi teaches controlling a conveying speed V2 of a sheet passing through the fixing unit based on information about a basis weight of the sheet on which an image is formed (Fig. 5 [0037-0038]).  Further, this conveying speed coincides with a rotational speed of the photosensitive drum since V2 represents the image forming speed.  As such, when the conveying speed is a first conveying speed, a rotational speed of the drum is a first rotational speed and when the conveying speed is a second conveying speed lower than the first conveying speed, a rotational speed of the photosensitive drum is the second rotational speed which is lower than the first rotational speed.
Utilizing the teachings of Itabashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus such that the control unit controls a conveying speed of a sheet passing through the fixing unit based on information about a basis weight of the sheet on which an image is formed such that when the conveying speed is a first conveying speed, a rotational speed of the photosensitive drum is the first rotational speed and when the conveying speed is a second conveying speed lower than the first conveying speed, a rotational speed of the photosensitive drum is the second rotational speed.  One would have been motivated to make this modification in order to enable proper fixing for a sheet having a large basis weight and requiring a large heat quantity.

Allowable Subject Matter
Claims 3, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record does not disclose or suggest the claimed “wherein the control unit controls the light-emitting portions such that a light-emitting portion of a light-emitting row closest to the optical axes out of the light- emitting portions emits light when the each region is multiply exposed in both the first mode and the second mode” in combination with the remaining limitations of claim 3.
Prior art of record does not disclose or suggest the claimed “wherein the control unit controls the light-emitting portions such that a light-emitting portion of a light-emitting row farthest from the optical axes out of the light-emitting rows does not emit light when the each region is multiply exposed in the -40-10196012US01 second mode” in combination with the remaining limitations of claim 4.
Prior art of record does not disclose or suggest the claimed “wherein the control unit controls the light emitting portions such that a light amount of each of the light-emitting portions for multiply exposing the each region is the same” in combination with the remaining limitations of claim 6.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852